PER CURIAM.
The Department of Health seeks review of a final order entered by an administrative law judge awarding to appellee attorney fees and costs (including the travel expenses of appellee’s attorney and corporate representative) pursuant to section 120.595(3), Florida Statutes (1997). We reverse the portion of the cost award attributable to travel expenses because the statute does not expressly provide for the reimbursement of such expenses. See generally Florida Gas Co. v. Spectra-Physics, Inc., 406 So.2d 1280, 1281 (Fla. 1st DCA 1981) (holding that travel expenses of an attorney may be recovered as costs in a civil action only if expressly authorized by contract or statute). Accord Barnes v. City of Dunedin, 666 So.2d 574 (Fla. 2d DCA 1996). In all other respects, we affirm the order as supported by competent, substantial evidence.
AFFIRMED IN PART and REVERSED IN PART.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.